Cole, J.
pmncifal liability of' real estate agent. The evidence in this case establishes the fact, that the defendant was the agent of the plaintiffs for the. sale of the lands in controversy. ' Of this, there can be no reasonable doubt. It is also satisfactorily proven, that by fraudulent concealment of facts, well known to defendant, as to the value of and demand for the lands, as well as by false statements in relation thereto, and of actual sales of other lands in the immediate vicinity, the defendant procured a conveyance of the land to him by the plaintiffs for the consideration of $1,675, while he was negotiating a sale thereof for $3,000, which was completed to another party by or before the time he received his deed. This purchaser from the defendant sold the lands to other parties, within a few months thereafter, for $3,960. But there is no proof that the defendant acted fraudulently in the sale of the land to his vendee; that is, that lie sold it for less than its val ue, with intent thereby to defraud the plaintiffs. And in view of all the evidence, we are not prepared to say that the defendant did not obtain a fair price for the land when sold, as it was, in a body; oi’, as the witnesses express it, by wholesale.
*436The court below found the value of the land to be $3,400, and charged the defendant with that sum, and allowed him for the purchase-money paid, and taxes and interest; leaving a balance due the plaintiffs of $1,610.
In our opinion, the correct basis of determining the amount of plaintiff’s recovery, where, as in this case, defendant used diligence to and did obtain a fair price on the resale by him, is to charge the defendant with the amount received by him for the land; deduct therefrom the amount paid by him, and charge defendant with the balance, with ten per centum per annum interest to date of judgment. He received ten per cent interest on the deferred payments in the sale made by him, and therefore should be charged with that rate.
As this basis would afford a result not materially different from the judgment of the District Court, that judgment will be permitted to stand. Each party will pay one-half the costs of this appeal.
Affirmed.